

ALLIS-CHALMERS ENERGY INC.


EMPLOYEE PERFORMANCE AWARD AGREEMENT
as amended and restated, effective March 3, 2010
Pursuant to the terms of the Allis-Chalmers Energy Inc. 2006 Incentive Plan


1.           Grant of Performance Award.  Allis-Chalmers Energy Inc., a Delaware
corporation (“Company”), hereby grants to _________________________
(“Participant”) performance awards in the form of [xx,xxx] shares (the
“Performance Award”) of common stock, $0.01 par value per share, of the Company
(“Common Stock”), subject to meeting the Performance Objectives as described in
Section 4 hereof, and in accordance with the terms and conditions of this
document.  This Performance Award Agreement is dated as of [xx/xx/xx]. The
Performance Award in the form of Common Stock is awarded pursuant to and to
implement in part the Allis-Chalmers Energy Inc. 2006 Incentive Plan (as amended
and in effect from time to time, the “Plan”) and is subject to the restrictions,
forfeiture provisions and other terms and conditions of the Plan, which is
hereby incorporated herein and is made a part hereof, and this Performance Award
Agreement.  By execution of this Performance Award Agreement, Participant agrees
to be bound by all of the terms, provisions, conditions and limitations of the
Plan as implemented by the Performance Award Agreement, together with all rules
and determinations from time to time issued by the Committee pursuant to the
Plan.  All capitalized terms have the meanings set forth in the Plan unless
otherwise specifically provided.  All references to specified paragraphs pertain
to paragraphs of this Performance Award Agreement unless otherwise provided.


2.          Settlement of Performance Award.  The stock certificate(s)
evidencing the Performance Award shall not be issued or registered on the
Company’s books and records until the Performance Objectives set forth in
paragraph 4 below have been met by the Participant and approved by the Committee
and all other restrictions contained in this Performance Award Agreement have
lapsed.  Upon resolution by the Committee that the Participant has achieved the
Performance Objectives, and subject to the other terms and conditions of this
Performance Award Agreement, the Company will promptly issue a stock certificate
with respect to the vested portion of the shares of the Performance Award for
which the Performance Objectives have been met.  However, in no event shall such
stock certificate be issued to the Participant later than 90 days after such
shares have vested.
 
3.           Risk of Forfeiture.  Participant shall immediately forfeit all
rights to any Performance Award which have not vested and with respect to which
the Performance Objectives have not been met or in the event of termination for
cause, resignation, or removal of Participant from employment with the Company
or any Affiliate under circumstances that do not cause Participant to become
fully vested, under the terms of the Plan.


4.           Performance Objectives.  Subject to the provisions of this
Performance Award Agreement including, without limitation, the following
provisions of this Paragraph 4, the Performance Award shall vest upon
Participant meeting performance criteria based on any one or more of the
Performance Objectives described below, as more specifically determined by the
Compensation Committee and approved by the Board of Directors of the Company:


(i) increase in earnings per share; (ii) increase in price per share,
(iii) increase in revenues; (iv) increase in cash flow; (v) return on net
assets; (vi) return on assets; (vii) return on investment; (viii) return on
equity; (ix) economic value added; (x) gross margin; (xi) net income;
(xii) pretax earnings; (xiii) pretax earnings before interest, depreciation,
depletion and amortization; (xiv) pretax operating earnings after interest
expense and before incentives, service fees, and extraordinary or special items;
(xv) operating income; (xvi) total stockholder return; (xvii) debt reduction

 
- 1 -

--------------------------------------------------------------------------------

 


Any of the above goals may be determined on an absolute or relative basis or as
compared to the performance of a published or special index of companies as
determined by the Compensation Committee.


The period from the date hereof until Performance Awards have become one hundred
percent (100%) vested and the Committee has determined that such Performance
Objectives have been met shall be referred to as the “Restricted Period.”


5.           Transferability.  During the Restricted Period, the Participant
shall not sell, assign, transfer, pledge, exchange, hypothecate, or otherwise
dispose of any right, title or interest in the Performance Award prior to
vesting in accordance with this Performance Award Agreement.  Upon receipt by
the Participant of stock certificate(s) representing the vested shares pursuant
to Paragraph 2 above, the Participant may hold or dispose of the shares
represented by such certificate(s), subject to compliance with (i) the terms and
conditions of the Plan and this Performance Award Agreement, (ii) applicable
federal or state securities laws or other applicable law, (iii) applicable rules
of any exchange on which the Company’s securities are traded or listed, and (iv)
the Company’s rules or policies as established by the Company in its sole
discretion.


6.           No Ownership Rights.  Prior to the vesting of the Performance
Award, the Participant shall not have any rights with respect to the shares of
Common Stock represented by the Performance Award hereunder including the right
to vote the shares of Common Stock and the right to receive any dividends.


7.           Termination of Employment.  If employment of Participant by the
Company or any Affiliate is terminated due to death or disability or in the
event employment of Participant is terminated without cause all Performance
Awards outstanding at the time of such termination and all rights thereunder
shall immediately vest.


8.           Change in Control.


(a)        Change in Control.  Upon the occurrence of a Change in Control (as
defined in the Plan), all restrictions and conditions of the Performance Award
shall automatically be waived without any required action by the Company,
Committee or the Board with the result that the Performance Award shall be fully
vested and the restrictions thereon shall have lapsed.


(b)        Right of Cash-Out. If approved by the Board prior to or within thirty
(30) days after such time as a Change in Control shall be deemed to have
occurred, the Board shall have the right for a forty-five (45) day period
immediately following the date that the Change in Control is deemed to have
occurred to require Participant to transfer and deliver to Company all unvested
shares of the Performance Award hereunder with respect to which the restrictions
have not lapsed in exchange for an amount equal to the “cash value” (defined
below) of such shares of the Performance Award.  Such right shall be exercised
by written notice to Participant.  The cash value of such shares of the
Performance Award shall equal the “market value” (defined below) per share,
multiplied by the number of unvested shares of the Performance Award hereunder
with respect to which the restrictions have not lapsed. For purposes of the
preceding sentence, “market value” per share shall mean the higher of (i) the
average of the Fair Market Value per share of Common Stock on each of the five
trading days immediately following the date a Change in Control is deemed to
have occurred or (ii) the highest price, if any, offered in connection with the
Change in Control.  The amount payable to Participant by Company pursuant to
this Section 8(b) shall be paid in cash or by certified check and shall be
reduced by any taxes required to be withheld.

 
- 2 -

--------------------------------------------------------------------------------

 
 
9.           Reorganization of Company and Subsidiaries.  The existence of the
Performance Awards shall not affect in any way the right or power of the Company
or its stockholders to make or authorize any or all adjustments,
recapitalizations, reorganizations or other changes in the Company’s capital
structure or its business, or any merger or consolidation of the Company or any
issue of bonds, debentures, preferred or prior preference stock ahead of or
affecting the Performance Award or the rights thereof, or the dissolution or
liquidation of Company, or any sale or transfer of all or any part of its assets
or business, or any other corporate act or proceeding, whether of a similar
character or otherwise.


10.           Adjustment of Shares.  In the event of stock dividends, spin-offs
of assets or other extraordinary dividends, stock splits, combinations of
shares, recapitalizations, mergers, consolidations, reorganizations,
liquidations, issuances of rights or warrants and similar transactions or events
involving Company, the Committee shall, in such manner as it may deem equitable,
make adjustments to the terms and provisions of this Performance Award
Agreement.


11.           Certain Restrictions.  By executing this Performance Award
Agreement, Participant agrees that if at the time of delivery of certificates
representing the Performance Award is not covered by an effective registration
statement filed under the Securities Act of 1933 (“Act”), the certificates so
delivered may contain such legends as the Company shall require and the
Participant will acquire the shares of the Performance Award for Participant’s
own account and without a view to resale or distribution in violation of the Act
or any other securities law, and upon any such acquisition Participant will
enter into such written representations, warranties and agreements as Company
may reasonably request in order to comply with the Act or any other securities
law or with this Performance Award Agreement.  Participant agrees that the
Company shall not be obligated to take any affirmative action in order to cause
the issuance or transfer of shares of the Performance Award hereunder to comply
with any law, rule or regulation that applies to the shares of Common Stock
subject to this Performance Award Agreement.


12.           Amendment and Termination.  The Performance Award Agreement may
not be terminated by the Board or the Committee at any time without the written
consent of Participant.  This Performance Award Agreement may be amended in
writing by the Company and Participant, provided the Company may amend this
Performance Award Agreement unilaterally (i) if the amendment does not adversely
affect the Participant’s rights hereunder in any material respect, (ii) if the
Company determines that an amendment is necessary to comply with Rule 16b-3
under the Exchange Act or other applicable law, or (iii) if the Company
determines that an amendment is necessary to meet the requirements of the Code
or to prevent adverse tax consequences to the Participant.  No amendment or
termination of the Plan will adversely affect the rights and privileges of
Participant under this Performance Award Agreement or to the Common Stock
granted hereunder without the written consent of Participant.

 
- 3 -

--------------------------------------------------------------------------------

 


13.           No Guarantee of Employment.  Neither this Performance Award
Agreement nor the Performance Award evidenced hereby shall confer upon
Participant any right with respect to continuance of employment or other service
with the Company or any Affiliate, nor shall it interfere in any way with any
right Company or any Affiliate would otherwise have to terminate such
Participant’s employment or other service at any time.


14.           Tax Matters.


(a)         Company shall have the right to (i) make deductions from the number
of shares of Common Stock otherwise deliverable upon vesting of the Performance
Award and satisfaction of the conditions precedent under this Performance Award
Agreement in an amount sufficient to satisfy withholding of any federal, state
or local taxes required by law, or (ii) take such other action as may be
necessary or appropriate to satisfy any such tax withholding obligations.


(b)         Under Section 83 of the Code, the difference between the purchase
price paid, if any, for the shares of Performance ``Award and their fair market
value on the date of vesting when any forfeiture restrictions applicable to such
shares lapse will be reportable as ordinary income at that time.  Participant
may elect to be taxed at the effective time of this award when the shares are
acquired rather than when such shares vest and cease to be subject to such
forfeiture restrictions by filing an election under Section 83(b) of the Code
with the Internal Revenue Service within thirty (30) days after the date
hereof.  If such an election is made, Participant will have to make a tax
payment to the extent the purchase price, if any, is less than the fair market
value of the shares on the date hereof.  No tax payment will have to be made to
the extent the purchase price, if any, is at least equal to the fair market
value of the shares on the date hereof.  Failure to make this filing within the
thirty (30) day period will result in the recognition of ordinary income by you
as the shares of Restricted Stock vest and the forfeiture restrictions lapse.


PARTICIPANT ACKNOWLEDGES THAT IT IS PARTICIPANT’S SOLE RESPONSIBILITY, AND NOT
THE COMPANY’S, TO FILE A TIMELY ELECTION UNDER SECTION 83(b) IF PARTICIPANT
ELECTS TO DO SO, EVEN IF PARTICIPANT REQUESTS THE COMPANY OR ITS REPRESENTATIVES
TO MAKE THIS FILING ON PARTICIPANT’S BEHALF. PARTICIPANT MUST AND IS RELYING
SOLELY ON PARTICIPANT’S OWN ADVISORS WITH RESPECT TO THE DECISION AS TO WHETHER
OR NOT TO FILE ANY SECTION 83(b) ELECTION.


(c)         Neither Company nor the Board or Committee makes any commitment or
guarantee that any federal or state tax treatment will apply or be available to
any person eligible for the benefits under this Performance Award Agreement.


15.           Community Interest of Spouse.  The community interest, if any, of
any spouse of Participant in any Performance Award shall be subject to all of
the terms, conditions and restrictions of this Performance Award Agreement and
the Plan.

 
- 4 -

--------------------------------------------------------------------------------

 


16.           Consent to Electronic Delivery; Electronic Signature.  In lieu of
receiving documents in paper format, Participant agrees, to the fullest extent
permitted by law, to accept electronic delivery of any documents that the
Company may be required to deliver (including,
but not limited to, prospectuses, prospectus supplements, grant or award
notifications and agreements, account statements, annual and quarterly reports,
and all other forms of communications) in connection with this and any other
award made or offered by the Company. Electronic delivery may be via a Company
electronic mail system or by reference to a location on a Company intranet to
which Participant has access.  Participant hereby consents to any and all
procedures the Company has established or may establish for an electronic
signature system for delivery and acceptance of any such documents that the
Company may be required to deliver, and agrees that his or her electronic
signature is the same as, and shall have the same force and effect as, his or
her manual signature.


17.           Severability.  In the event that any provision of this Performance
Award Agreement shall be held illegal, invalid, or unenforceable for any reason,
such provision shall be fully severable, but shall not affect the remaining
provisions of this Performance Award Agreement, and this Performance Award
Agreement shall be construed and enforced as of the illegal, invalid, or
unenforceable provision had never been included herein.


18.           Governing Law.  This Performance Award Agreement shall be
construed in accordance with the laws of the State of Delaware to the extent
federal law does not supersede and preempt Delaware law.
 
COMPANY:
   
ALLIS-CHALMERS ENERGY INC.
   
By:
 
Printed Name:
 
Title:
     
PARTICIPANT:
   
By:
   
(signature)

 
- 5 -

--------------------------------------------------------------------------------

